USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-28 filed 07/12/21 page 1 of 19
                                                          Page 1                                                         Page 2
                     UNITED STATES DISTRICT COURT                      1               APPEARANCES
                     NORTHERN DISTRICT OF INDIANA                           All Parties Appearing Via Zoom Videoconference
                      FORT WAYNE DIVISION                              2
                                                                       3   ON BEHALF OF THE PLAINTIFFS:
           RYAN KLAASSEN, JAIME CARINI, )                              4     THE BOPP LAW FIRM
           D.J.B., by and through his )                                      1 South 6th Street
           next friend and father,      )                              5     Terre Haute, Indiana 47807
           DANIEL G. BAUMGARTNER,                 )                          812-232-2434
           ASHLEE MORRIS, SETH CROWDER, )                              6     BY: MELENA S. SIEBERT, ESQ.
           MACEY POLICKA, MARGARET ROTH, )
                                                                                msiebert@bopplaw.com
           and NATALIE SPERAZZA,               )
                                                                       7
                                )
                     Plaintiffs, )                                     8
                                ) CASE NO.                             9
               -vs-               ) 1:21-cv-00238                     10   ON BEHALF OF THE DEFENDANT:
                                )                                     11     FAEGRE DRINKER BIDDLE & REATH LLP
           THE TRUSTEES OF INDIANA               )                           300 North Meridian Street, Suite 2500
           UNIVERSITY,                   )                            12     Indianapolis, Indiana 46204
                                )                                            317-237-0300
                     Defendant.      )                                13     BY: ANNE K. RICCHIUTO, ESQ.
                                                                                anne.ricchiuto@faegredrinker.com
                   DEPOSITION OF NATALIE GRACE SPERAZZA               14        STEPHANIE GUTWEIN, ESQ.
                        July 1, 2021                                            stephanie.gutwein@faegredrinker.com
                                                                      15
               Remote oral deposition of NATALIE GRACE                16
           SPERAZZA, commencing at 10:59 a.m., on the above
                                                                      17
           date, before CORINNE T. MARUT, C.S.R. No. 84-1968,
                                                                      18
           Registered Professional Reporter, Certified
           Realtime Reporter and Notary Public.                       19   REPORTED BY: CORINNE T. MARUT, C.S.R. No. 84-1968
                                                                      20
                                                                      21
                     GOLKOW LITIGATION SERVICES                       22
                   877.370.3377 ph / 917.591.5672 fax                 23
                         deps@golkow.com                              24


                                                          Page 3                                                         Page 4
       1            INDEX                                              1       THE REPORTER: All parties to this deposition
       2   NATALIE GRACE SPERAZZA                 EXAMINATION          2    are appearing remotely and have agreed to the
       3     BY MS. RICCHIUTO.............. 4
             BY MS. SIEBERT................ 48
                                                                       3    witness being sworn in remotely.
       4     BY MS. RICCHIUTO.............. 60                         4            Due to the nature of remote reporting,
             BY MS. SIEBERT................ 66                         5    please pause briefly before speaking to ensure all
       5     BY MS. RICCHIUTO.............. 67                         6    parties are heard completely.
       6
       7
                                                                       7            Counsel will be noted on the
       8                                                               8    stenographic record.
                       EXHIBITS                                        9            Counsel, do you so stipulate to the
       9                                                              10    remote swearing in of the witness?
           SPERAZZA DEPOSITION EXHIBIT                MARKED FOR ID
      10
                                                                      11       MS. SIEBERT: Plaintiffs' counsel does.
           No. 1     Verified Complaint for      14                   12       MS. RICCHIUTO: IU does.
      11           Declaratory and Injunctive                         13              (WHEREUPON, the witness was duly
                   Relief                                             14               sworn.)
      12
                                                                      15             NATALIE GRACE SPERAZZA,
      13
      14                                                              16    called as a witness herein, having been first duly
      15                                                              17    sworn, was examined and testified as follows:
      16                                                              18                 EXAMINATION
      17
                                                                      19    BY MS. RICCHIUTO:
      18
      19                                                              20       Q. Hi, Natalie. My name is Anne Ricchiuto.
      20                                                              21    I'm a lawyer for IU, and I am defending IU in this
      21                                                              22    lawsuit.
      22
                                                                      23            Before we start asking some questions, I
      23
      24                                                              24    just want to put a couple more kind of technical


                                                                                               1 (Pages 1 to 4)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-28 filed 07/12/21 page 2 of 19
                                                   Page 5                                                          Page 6
       1   caveats on the record today.                          1      Q. Okay. So, let me just briefly go over
       2          If you have any issues with your sound         2   the process. This deposition is IU's opportunity
       3   or your video or if I do or the reporter does or      3   to just ask you some questions and understand a
       4   your lawyer does, we will all take a break and get    4   little bit more about your position in the lawsuit.
       5   back together just as soon as we can to make sure     5   You understand that you're under oath to testify
       6   that nobody misses anything. We want to make sure     6   truthfully today?
       7   that we stay connected. And we have had good luck     7      A. Yes.
       8   so far. So, hopefully today will be smooth just       8      Q. And I will be posing questions to you.
       9   like that.                                            9   If you don't understand my question, which
      10          Is there anybody in the room with you,        10   sometimes happens, please let me know and I'll try
      11   Natalie?                                             11   to ask a better question. If you answer, then I
      12       A. No.                                           12   will assume that you understood what I was asking.
      13       Q. Okay. If you at any point want to talk        13          Do you have any notes with you today?
      14   to your lawyer or communicate with someone else,     14      A. No, I don't.
      15   you may be able to do that, but I just need you to   15      Q. Okay. The only other thing to note
      16   let me know.                                         16   about a deposition, because it's a little bit of an
      17          And I'm going to ask that while we are        17   unusual format. When we're normally talking to one
      18   in the deposition you won't be, for example,         18   another, we can nod and shake our head and say
      19   texting or instant messaging or communicating with   19   things like uh-huh and uh-uh. That makes it really
      20   anyone else. Do you agree to that?                   20   tough for the Court Reporter to get it down.
      21       A. Yes.                                          21          So, we just need to make sure that we're
      22       Q. Okay. Have you ever had your deposition       22   answering each other audibly. And we can help each
      23   taken before?                                        23   other if we accidentally nod. Melena and I will
      24       A. No, I haven't.                                24   help you make sure that we get the record that we


                                                   Page 7                                                          Page 8
       1   need of what was said out loud.                       1      Q. Okay. Have you ever met or talked to
       2           Your attorney may object to some of my        2   any of the other Plaintiffs in the lawsuit?
       3   questions. She's allowed to do that. That's           3      A. No.
       4   perfectly fine. And in general you will still         4      Q. How did you become involved in the
       5   answer the question unless she instructs you not      5   lawsuit?
       6   to. So, we can deal with that when it arises, but     6      A. Me and my family all decided we want to
       7   I just wanted to let you know that there could be     7   stand up for what's right.
       8   some interruptions --                                 8      Q. And is your -- who do you have in mind
       9       A. Okay.                                          9   when you say your family? Is it your parents or
      10       Q. -- for objections.                            10   someone else?
      11           Will you state your full name for the        11      A. My parents.
      12   record, Natalie.                                     12      Q. How did you -- how did you become aware
      13       A. Natalie Grace Sperazza.                       13   that there was an opportunity to sue IU?
      14       Q. Is it okay with you if I call you             14      A. My mom found the law firm.
      15   Natalie during the deposition today?                 15      Q. Do you know how she did that?
      16       A. Yes.                                          16      A. I think just through social media.
      17       Q. Okay. What did you do to prepare to           17      Q. Was she looking for a law firm to
      18   have your deposition taken this morning?             18   potentially sue IU or did she become aware of the
      19       A. I read through my facts, and I just           19   lawsuit, if you know?
      20   thought about like anything that you guys could be   20      A. I don't know for sure.
      21   asking me.                                           21      Q. Tell me -- tell me just from your
      22       Q. Okay. Anything else that you did to           22   perspective what's the lawsuit about.
      23   prepare?                                             23      A. It's about going against the mandates.
      24       A. I don't think so.                             24      Q. Okay. What are the mandates?


                                                                                         2 (Pages 5 to 8)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-28 filed 07/12/21 page 3 of 19
                                                   Page 9                                                  Page 10
       1       A. To get vaccinated to go to IU.                  1       A. Yes.
       2       Q. And what do you mean by going against           2       Q. Did you -- do you know if you reviewed
       3   them?                                                  3   that before or after it was filed?
       4       A. Just refusing to get the vaccination in         4       A. Before and after.
       5   order to go to college.                                5       Q. Do you remember signing a verification
       6       Q. Did you review -- anything else you want        6   page?
       7   to tell me about your understanding of what the        7       A. Yes.
       8   lawsuit is about?                                      8       Q. And what's your understanding of what
       9       A. Can you rephrase the question?                  9   that verification page does?
      10       Q. Sure. I think you just told me that you        10       A. My understanding is it verifies that all
      11   are involved in the lawsuit because you -- well,      11   of the facts in my Complaint were correct.
      12   no, that's probably not a fair -- that's not a fair   12       Q. All the facts in the whole Complaint or
      13   characterization of what you told me.                 13   just the facts that are about you?
      14           You want to challenge the fact that IU        14       A. About me.
      15   is requiring the vaccine to go to school. Is that     15       Q. And that's your signature, you signed
      16   accurate?                                             16   the verification?
      17       A. Yes.                                           17       A. Yes.
      18       Q. Is there any other basis for you being         18       Q. Okay. You are -- do I have it right
      19   involved in this lawsuit?                             19   that you an incoming sophomore?
      20       A. No.                                            20       A. Yes.
      21       Q. Did you review the document that's             21       Q. I'm sorry. Let me back up. Just one
      22   called the Complaint in this case? It's the           22   other question.
      23   document that sort of starts the lawsuit on behalf    23           Do you recall if you signed that
      24   of you and the other Plaintiffs.                      24   verification before or after you read the


                                                  Page 11                                                  Page 12
       1   Complaint?                                             1   Bloomington your freshman year?
       2       A. After.                                          2      A. I lived on campus until early November,
       3       Q. Okay. So, you're an incoming sophomore.         3   and then I moved home for the rest of the year.
       4   Have you registered for classes for the fall?          4      Q. Was there a reason that you decided to
       5       A. Yes.                                            5   do that?
       6       Q. What campus do you go to?                       6      A. Yes. All my classes were online.
       7       A. I'm a transfer student from IU                  7      Q. Were they online starting in August for
       8   Bloomington to IUPUI.                                  8   the whole year?
       9       Q. So, you attended IU Bloomington for your        9      A. Yes.
      10   freshman year, is that right?                         10      Q. Okay. So, it sounds like you moved to
      11       A. Yes.                                           11   Bloomington for a while and then decided "I might
      12       Q. And you will be attending in                   12   as well just do my classes from home"?
      13   Indianapolis starting in August?                      13      A. Yes. That's what happened.
      14       A. Yes.                                           14      Q. Are you planning to continue living at
      15       Q. Are you going to be living on campus?          15   home this fall?
      16       A. No.                                            16      A. Yes.
      17       Q. Are the classes that you've registered         17      Q. Is home somewhere that you live with
      18   for, are they in-person classes?                      18   other people or you live by yourself?
      19       A. Yes.                                           19      A. I live with my parents and my sister.
      20       Q. How many classes will you be taking this       20      Q. Is your sister older or younger?
      21   fall?                                                 21      A. Younger.
      22       A. Five.                                          22      Q. Bet she's happy to have you stay home.
      23       Q. Tell me about your experience. Did you         23          Natalie, have you been vaccinated for
      24   live on campus last year when you were at             24   COVID-19?


                                                                                    3 (Pages 9 to 12)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-28 filed 07/12/21 page 4 of 19
                                                         Page 13                                              Page 14
       1      A. No.                                                1      Q. I'm going to show you -- do you have the
       2      Q. Do you have any plans to get vaccinated?           2   link? We should have covered this earlier,
       3      A. No.                                                3   Natalie.
       4      Q. What have you been up to this summer               4          Do you have a link that you could pull
       5   since school got out in May?                             5   up to look at a document with me?
       6      A. I've been working a lot. I have my job.            6      A. Yes.
       7      Q. What's your job?                                   7      Q. Okay. So, if you go in there, in just
       8      A. I work at Marshalls.                               8   one second you should see -- okay.
       9      Q. At your job are you required to take any           9            (WHEREUPON, Sperazza Deposition
      10   precautions related to COVID-19?                        10             Exhibit No. 1 was marked for
      11      A. Yes.                                              11             identification: Verified Complaint
      12      Q. What are they?                                    12             for Declaratory and Injunctive
      13      A. We have to wear face masks.                       13             Relief.)
      14      Q. Is that at all times while you're at              14   BY MS. RICCHIUTO:
      15   work?                                                   15      Q. Do you a see that document that's the
      16      A. Yes.                                              16   Complaint in this lawsuit? Are you able to see
      17      Q. You said you've been working a lot. How           17   that?
      18   many hours a week are you working at Marshalls this     18      A. Yes, I see it.
      19   summer?                                                 19      Q. Okay. Is this something -- is this a
      20      A. About 40 hours a week.                            20   document that you have seen before?
      21      Q. And are you compliant with that                   21      A. Yes.
      22   requirement that you wear a mask while you're           22      Q. Okay. And I want to talk -- you're
      23   working at Marshalls?                                   23   welcome to look at any part of the document that
      24      A. Yes.                                              24   you want. The paragraphs I want to talk to you


                                                         Page 15                                              Page 16
       1   about the most are on page 45.                           1       A. I don't -- I don't think I should have
       2           So, you can use that little box in the           2   to do an exemption and still have to wear a face
       3   left-hand corner to type a 45 or you can just            3   mask and do COVID testing.
       4   scroll down. And we're looking for the paragraphs        4       Q. Okay. Let's talk about that a little
       5   numbered 214 and 215. So, let me know when you get       5   bit. What's your understanding of the effect of an
       6   there, please.                                           6   exemption?
       7      A. Oh, I found them.                                  7       A. My understanding is it would exempt me
       8      Q. Paragraph 214 says that you object                 8   from having to do the COVID vaccine, but I would
       9   generally to IU's mandate. Is that correct?              9   still have to test twice a week and wear a face
      10      A. Yes.                                              10   mask. Is that correct?
      11      Q. And that you object to taking the                 11       Q. I can't testify, but I'm interested in
      12   vaccine "given the known and unknown risks              12   your understanding. So, I'm thankful for that
      13   associated with it and the extremely minimal risk       13   answer, Natalie. I just wanted to, you know -- I'm
      14   of COVID to her age group."                             14   just here to get what your understanding is.
      15           Do you see that?                                15           So, the exemption would give you an
      16      A. Yes, I do.                                        16   exemption from taking the actual vaccine but not
      17      Q. So, let's start at the beginning. You             17   from masking and testing. Is that your
      18   object generally to the mandate. Does that mean         18   understanding?
      19   the requirement that you be vaccinated?                 19       A. Yes.
      20      A. Yes.                                              20       Q. So, you don't think you should have to
      21      Q. Have you sought an exemption from that            21   do an exemption. Do you believe that you qualify
      22   requirement?                                            22   for any type of exemption?
      23      A. No.                                               23       A. No.
      24      Q. In this -- why not?                               24       Q. What is the reason that you do not


                                                                                     4 (Pages 13 to 16)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-28 filed 07/12/21 page 5 of 19
                                                 Page 17                                                   Page 18
       1   intend to get vaccinated?                             1       A. No, not with me.
       2       A. Because of the risks and I think it            2       Q. Well, just in general. I just want you
       3   would cause me to be more unhealthy than how          3   to tell me about the sources that you're
       4   healthy I am right now.                               4   referencing where you've seen this information
       5       Q. Okay. Let's talk about that.                   5   about healthy people being injured by the vaccine.
       6          What are the risks that you're                 6       A. One that I saw recently on Facebook, a
       7   referencing associated with the vaccine?              7   mother posted about how her son died. This
       8       A. I know that there's healthy people my          8   happened a couple weeks ago. Her son died. I
       9   age that are like in the hospital or dying because    9   believe he was 14 years old. He got the vaccine
      10   of the vaccine.                                      10   and a few days later he died in the hospital. He
      11       Q. How do you know that?                         11   was a very healthy kid.
      12       A. Through research I've been doing.             12       Q. Was that like a news article or a post
      13       Q. Do you know any of those people               13   by that woman?
      14   personally?                                          14       A. It was a post by the woman, but it was
      15       A. No.                                           15   also on the news I believe.
      16       Q. What kind of research have you been           16       Q. Was that locally here in Indiana?
      17   doing?                                               17       A. I don't know.
      18       A. Just researching what's been happening        18       Q. Okay. So, that -- you have seen that
      19   to people my age when they get the vaccine.          19   article. What other research have you done into
      20       Q. And what -- are you doing that at a           20   the risks of the COVID vaccine?
      21   library or how are you doing that research?          21       A. I don't know off the top of my head.
      22       A. Online.                                       22       Q. Have you done more research than reading
      23       Q. Do you have any particular sources that       23   that one article on Facebook?
      24   you use for that research?                           24       A. Yes.


                                                 Page 19                                                   Page 20
       1      Q. Can you give me any sense of how much           1      Q. The public records that you said that
       2   other research that you've done?                      2   you saw, the hospital public records, what gives
       3      A. I've seen data, like public records from        3   you confidence that those records are authentic
       4   hospitals. A lot of deaths for people between the     4   records or real documents?
       5   ages of like late teens and early 20s were caused     5      A. I -- can you rephrase that question?
       6   by the different types of vaccines.                   6      Q. I'm trying to understand -- yes, sure.
       7      Q. Okay. Where did you get those public            7           I want to understand what you were
       8   records?                                              8   looking at and how you know that it was a public
       9      A. Me and my mom were looking at them              9   record from a hospital.
      10   online.                                              10      A. I would have to go back and show you.
      11      Q. Was that on social media or some other         11      Q. Was it on the hospital's website, for
      12   source?                                              12   example?
      13      A. It wasn't social media. It was records         13      A. I -- I think so.
      14   from a hospital.                                     14      Q. Do you remember what hospital it was?
      15      Q. How did you find those online?                 15      A. No.
      16      A. I don't remember.                              16      Q. Was it local here in Indiana?
      17      Q. Have you and your mom or you                   17      A. I'm not sure.
      18   independently read any of the CDC guidelines about   18      Q. Okay. Are there any other reasons that
      19   safety of the vaccine for people your age?           19   you haven't already told me that you believe that
      20      A. Yes.                                           20   you are at risk from getting the COVID vaccine?
      21      Q. And do you know what they say?                 21      A. I -- I believe I'm very healthy and
      22      A. Yes. On their website it seems like            22   since there is very minimal risk of anything
      23   they're supporting all age groups to get the         23   happening to me if I got COVID, I'd -- I think
      24   vaccine.                                             24   there is more risk if I got the vaccine.


                                                                                  5 (Pages 17 to 20)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-28 filed 07/12/21 page 6 of 19
                                                 Page 21                                                      Page 22
       1      Q. So, when you compare the risk of getting        1   did you become aware of people in your age group
       2   the vaccine and the risk of getting COVID, what's     2   that contracted COVID?
       3   your belief about which one is more dangerous?        3      A. Can you rephrase your question?
       4      A. The vaccine is more dangerous.                  4      Q. Sure. Are you aware of whether anybody
       5      Q. What's the basis of that belief?                5   in your age group has contracted COVID ever?
       6      A. It's -- it's an experimental vaccine.           6      A. Yes.
       7      Q. Okay. Tell me about that. What does             7      Q. Are you aware of whether any of those
       8   that mean?                                            8   people have been hospitalized?
       9      A. There's no long-term known risks for it.        9      A. No one that I know who has had COVID has
      10      Q. Are the -- are the long-term risks of          10   been hospitalized.
      11   COVID known?                                         11      Q. How many people do you know that have
      12      A. I don't know.                                  12   had COVID?
      13      Q. Has any medical professional ever told         13      A. I can't give you an exact number.
      14   you that the vaccine will put your health at risk?   14      Q. Would you say it's in the single digits
      15      A. Not specifically to me.                        15   or like dozens? We'll just pick a couple of
      16      Q. Yes. That's what I'm asking about. You         16   benchmarks.
      17   consulting with a medical professional and that      17      A. Probably in the single digits.
      18   medical professional saying specifically, "You,      18      Q. Okay. So, no one that you know has been
      19   Natalie, are going to be at risk if you take the     19   hospitalized. Have you read any data about in
      20   vaccine."                                            20   Indiana or nationally the rate at which people in
      21      A. No.                                            21   your age group are hospitalized if they contract
      22      Q. Has that happened?                             22   COVID?
      23      A. No.                                            23      A. No.
      24      Q. Are you aware of -- in your research,          24      Q. That was not part of your research?


                                                 Page 23                                                      Page 24
       1      A. My research was on the COVID vaccine.           1      Q. Have you told me everything that you
       2      Q. Okay. So, you haven't done any research         2   know about the basis of your understanding that
       3   on the risks of COVID itself?                         3   receiving the vaccine is more dangerous to you than
       4      A. I have -- I mean, I have read things            4   contracting COVID?
       5   about the risks of COVID.                             5      A. Yes.
       6      Q. And what do those things say?                   6      Q. Have you personally ever had COVID?
       7      A. From -- from what I've seen, there is           7      A. No.
       8   more risk depending on like your age. I know          8      Q. Anyone in your household?
       9   people in my age group are very low risk.             9      A. No.
      10      Q. Very low risk for what? For getting            10      Q. Have you ever been tested for COVID?
      11   COVID in the first place, for being hospitalized,    11      A. Yes.
      12   for dying? Any of those?                             12      Q. How many times?
      13      A. Hospitalized, dying.                           13      A. I was tested once a week for the entire
      14      Q. Are you aware that people in your age          14   time I lived at IU Bloomington.
      15   group have been hospitalized due to contracting      15      Q. So, is that from, if we were going to
      16   COVID?                                               16   guesstimate, mid-August to sometime in November --
      17      A. Yes. No one that I know personally has         17      A. Yes.
      18   been hospitalized due to COVID.                      18      Q. -- of 2020?
      19      Q. But you're aware that people in your age       19      A. Yes.
      20   group have been hospitalized, correct?               20      Q. And how was that test performed?
      21      A. Yes.                                           21      A. It was a spit test.
      22      Q. Are you also aware that people in your         22      Q. And how did that -- like how did you do
      23   age group have died from COVID?                      23   that? How did that work? I've never had one of
      24      A. Yes.                                           24   those.


                                                                                   6 (Pages 21 to 24)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-28 filed 07/12/21 page 7 of 19
                                                     Page 25                                                     Page 26
       1      A. They give you a tiny bottle, and you            1      Q. And what type of test did you get for
       2   have to spit until it gets to the line and you --     2   that?
       3   you untwist this blue liquid. You pour it in. You     3      A. The nose swab.
       4   shake it up. And then you just give it to the         4      Q. And you did that twice you said?
       5   people doing the testing.                             5      A. Yes.
       6      Q. Is that something that you went to a            6      Q. Any other COVID tests that you've ever
       7   particular physical location to do or would you do    7   had?
       8   that in your dorm room or somewhere else?             8      A. Yes.
       9      A. I had to go to a physical location.             9      Q. Okay. Tell me about that.
      10      Q. And you did that once a week during that       10      A. I worked at Amazon for two months. I
      11   period. Have you had any other COVID tests?          11   started at the end of January of 2021, and I think
      12      A. Yes.                                           12   I -- I only got tested a few times there.
      13      Q. Tell me about those.                           13      Q. Was that a test that you had to have as
      14      A. Before I went to IU my freshman year,          14   a condition of working there?
      15   before I went to IU Bloomington, I think I had to    15      A. No.
      16   get tested twice before I was allowed to move in.    16      Q. Okay. Tell me why you got tested a few
      17      Q. So, is that sometime in July or                17   times while you worked at Amazon.
      18   August of 2020?                                      18      A. If I'm being honest, I didn't enjoy
      19      A. Yes.                                           19   working at Amazon. So, it was something I could do
      20      Q. Were those tests that were done at             20   to have a little break while I was at work.
      21   Bloomington or somewhere else?                       21      Q. Okay. I want to make sure I understand.
      22      A. They weren't at Bloomington. I had to          22           So, was this like if you needed to get a
      23   get a COVID test from somewhere to go to             23   COVID test, you could have time off from work for
      24   Bloomington.                                         24   that?


                                                     Page 27                                                     Page 28
       1      A. No.                                             1      Q. And during that time how many -- how
       2      Q. Okay.                                           2   many COVID tests did you volunteer for?
       3      A. We -- it was -- the testing was in the          3      A. I would say three or four.
       4   warehouse. I would just walk to the other side of     4      Q. Were any of those tests positive?
       5   the warehouse to get a COVID test.                    5      A. No.
       6      Q. So, kind of for something to do during          6      Q. What type of tests were those?
       7   the day?                                              7      A. It was a nose swab.
       8      A. Yes.                                            8      Q. Would you get the results back right
       9      Q. What was your job at Amazon?                    9   away that day or how did you get the results from
      10      A. I processed returns.                           10   those?
      11      Q. And were you allowed to just go, walk          11      A. Two days later they would e-mail you the
      12   over in the warehouse and get a test as often as     12   results.
      13   you wanted?                                          13      Q. How much time did you get kind of as a
      14      A. No. Once a day someone would come              14   break from the warehouse while you were having
      15   around and ask who wanted to get a COVID test. So,   15   those tests?
      16   I --                                                 16      A. It depends how many people were in line
      17      Q. Did you have -- go ahead.                      17   for testing. Probably around 20 minutes.
      18      A. A few times I volunteered.                     18      Q. Did you tend to volunteer when the line
      19      Q. Did you have to have a reason to get a         19   was longer?
      20   test?                                                20      A. I -- I couldn't see how long the line
      21      A. No.                                            21   was. The testing site was on the other side of the
      22      Q. So, how many times -- how long did you         22   building.
      23   work there?                                          23      Q. Okay. Any other COVID test that you've
      24      A. About two months.                              24   had that we have not talked about?


                                                                                    7 (Pages 25 to 28)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-28 filed 07/12/21 page 8 of 19
                                                     Page 29                                                Page 30
       1      A. No.                                              1   working. I don't wear a face mask anywhere else.
       2      Q. And I may have already asked you this            2      Q. Okay. Did you have to wear a face mask
       3   and I may not, Natalie. I'm not remembering.           3   when you were working at Amazon?
       4         Have you ever had COVID?                         4       A. Yes.
       5      A. No.                                              5      Q. What about back, you know, March, April,
       6      Q. Or COVID symptoms?                               6   May of 2020 when the pandemic was first starting
       7      A. No.                                              7   and there were mask mandates in place for the --
       8      Q. Never were sick and thought you might            8   you know, kind of statewide. Did you ever wear a
       9   have COVID?                                            9   mask during that time period?
      10      A. No.                                             10       A. Yes.
      11      Q. Okay. If we look at your Complaint,             11      Q. Okay. Tell me about that experience.
      12   back at the document, in paragraph 216 it talks       12      A. In 2020, so March of 2020?
      13   about your objection to the extra requirements of     13       Q. Yes.
      14   masks and testing and that you object to the "extra   14      A. In March of 2020, I remember my
      15   requirements given their unreasonableness and the     15   birthday -- my birthday is on March 15. So, I
      16   extremely minimal risk of COVID to those in her age   16   remember on my birthday we were -- we were not
      17   group."                                               17   required to wear masks yet.
      18         Do you see that?                                18          So, probably in late March when
      19      A. Yes.                                            19   everything closed down. I don't think I went
      20      Q. We talked about your masking at                 20   anywhere. I remember I stayed at home for a very
      21   Marshalls this summer. Can you tell me about other    21   long time because my job also closed down.
      22   times that you have worn a mask for COVID purposes    22      Q. Were you working at Marshalls at that
      23   since March of 2020?                                  23   time?
      24      A. I only wear a face mask when I'm                24       A. Yes.


                                                     Page 31                                                Page 32
       1       Q. Did you ever go to a store where you had        1       A. Not while I was in my dorm room or when
       2   to wear a mask?                                        2   I was outside.
       3       A. Not for at least a month after -- after         3       Q. But otherwise at all times?
       4   everything closed down. I didn't go to a store for     4       A. Yes.
       5   a long time.                                           5       Q. Right now today I think you told me
       6       Q. Any time in 2020 did you wear a mask in         6   you're only wearing masks while you're working at
       7   a store?                                               7   Marshalls, is that right?
       8       A. Yes.                                            8       A. Yes.
       9       Q. In 2021 have you worn a mask in a store         9       Q. And that's 40 hours a week?
      10   other than when you were at work?                     10       A. Yes.
      11       A. Yes.                                           11       Q. Is it your -- did you consider leaving
      12       Q. Can you give me some examples?                 12   school last year because you had to wear a mask?
      13       A. In -- in early 2021, so the first few          13       A. I -- I left because I was in a very bad
      14   months of this year, when masks were still            14   head space there.
      15   required, I wore a mask.                              15       Q. Was that related to masking or COVID
      16       Q. Did you always wear a mask any time --         16   testing?
      17   have you always worn a mask any time that a mask      17       A. Yes. Those were a couple of the
      18   has been required since the pandemic began?           18   reasons.
      19       A. Yes.                                           19       Q. Can you tell me more about that?
      20       Q. And when you were at IU last year in           20       A. One, there was one moment where it kind
      21   August to November of 2020, were you required to      21   of pushed me over the edge. I was -- I went in the
      22   wear a mask then?                                     22   hallway of my dorm to use the restroom, and I -- I
      23       A. Yes.                                           23   didn't have my mask all the way up on the way to
      24       Q. Was that at all times?                         24   the restroom. It was just down the hallway. And I


                                                                                   8 (Pages 29 to 32)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-28 filed 07/12/21 page 9 of 19
                                                 Page 33                                                   Page 34
       1   was stopped by an RA and he -- he was asking for      1       A. Yes.
       2   all of my information to write me up because my       2       Q. Is there any harm that you will
       3   mask wasn't all the way up.                           3   experience if you wear a mask on campus at IUPUI
       4       Q. Did you have any other incidents like          4   this fall?
       5   that from August to November when you were at         5       A. I do think that I could be segregated
       6   Bloomington last year?                                6   from the people who were vaccinated.
       7       A. Yes.                                           7       Q. What do you mean by "segregated"?
       8       Q. Tell me about that.                            8       A. I think I would be treated differently
       9       A. The same RA stopped me and my friends          9   because I have a mask on and because I would have
      10   because my friend also -- well, this was a           10   to be tested twice a week.
      11   different moment. My friend didn't have her mask     11       Q. Treated differently by whom?
      12   on all the way. I think it was like right below      12       A. By IU students and IU staff.
      13   her nose. And he wanted all of our user names, our   13       Q. And what's the basis for this prediction
      14   dorm number, everything. I thought it was insane.    14   that you could be segregated or treated
      15   I couldn't live there anymore.                       15   differently?
      16       Q. Have you considered quitting your job at      16       A. I did hear about a hotline that IU has
      17   Marshalls because of the mask requirement?           17   to tell on people if they are -- like if they are
      18       A. No.                                           18   not following mandates. I don't have a source from
      19       Q. Are you -- when I read paragraph 216, I       19   that.
      20   see that you object to masking and testing because   20       Q. Where did you hear about that?
      21   they're unreasonable and because of the views that   21       A. On a Zoom call.
      22   I think we talked about that your age group is not   22       Q. Was that on a Zoom call related to this
      23   at particular risk for COVID in your opinion.        23   lawsuit or something else?
      24           Is that a fair reading of paragraph 216?     24       A. Related to this lawsuit.


                                                 Page 35                                                   Page 36
       1       Q. Did you hear about it from another             1   be able to enforce its policies?
       2   Plaintiff?                                            2       A. Can you rephrase that question?
       3       A. Yes.                                           3       Q. Sure. You mentioned the existence of
       4       Q. Did you know about that hotline before         4   this hotline, and I'm trying to figure out how it
       5   the lawsuit was filed?                                5   is that you would be harmed by the existence of
       6       A. No.                                            6   this hotline, if it exists.
       7       Q. Do you know what that -- do you know any       7       A. I think if -- if someone called and said
       8   other details about that hotline, what it's for or    8   like "Natalie is not wearing a mask" or something
       9   who is supposed to use it or anything?                9   like that, I think that I could be like targeted by
      10       A. No.                                           10   IU.
      11       Q. Do you have any experience with it at         11       Q. Is it your understanding that if you are
      12   all?                                                 12   not vaccinated in the fall that you will need to
      13       A. No. I had never heard of the hotline          13   wear a mask at IU?
      14   before that.                                         14       A. Yes.
      15       Q. So, what does the existence of a hotline      15       Q. Is it your intention that you're not
      16   have to do with your belief that you could be        16   going to follow that requirement?
      17   segregated or treated differently?                   17       A. I'm -- can you rephrase that question?
      18       A. I think it's like a way to tell on            18       Q. If you are not vaccinated and you go to
      19   people if you -- if you don't like that they're      19   campus in the fall semester, are you going to wear
      20   not -- like they're not wearing a mask or if you     20   a mask as required by IU's policies?
      21   find out they're not vaccinated. I'm pretty sure     21       A. No.
      22   that's what it's for.                                22       Q. So, it's your intention to violate IU's
      23       Q. So, is your concern with IU's efforts to      23   policies?
      24   enforce its policies? Do you believe it should not   24       A. No.


                                                                                  9 (Pages 33 to 36)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-28 filed 07/12/21 page 10 of 19
                                                  Page 37                                                       Page 38
       1      Q. Can you explain your answer?                     1   fall even though you're unvaccinated.
       2      A. I'm trying to not -- I don't want to get         2          Is there any connection between those
       3   vaccinated to go to college, and I also don't want     3   two things in your mind or no?
       4   to wear -- be required to wear a mask to go to         4       A. I brought up the hotline because I heard
       5   college; and that is why I am a part of this           5   it was like a way to tell on people if -- if there
       6   lawsuit.                                               6   is any concerns with -- related to COVID.
       7      Q. Okay. Do you understand that IU's                7       Q. But what would someone have a concern
       8   policy for unvaccinated students this fall is that     8   about with respect to you on campus this fall?
       9   you will have to wear a mask on campus?                9       A. I don't know. I'm not -- I don't know
      10      A. Yes. But what I don't understand is why         10   everything about the hotline.
      11   I would have to wear a mask if people who are         11       Q. With respect to -- have you told me all
      12   vaccinated are protected.                             12   of the harm that you could experience by wearing a
      13      Q. Is it your intention that you will or           13   mask this fall, understanding that you don't have
      14   will not wear a mask on campus this fall?             14   any intention to do that?
      15      A. I will not be wearing a mask.                   15       A. Yes.
      16      Q. So, is that why you are concerned about         16       Q. Do you understand that if you're not
      17   the existence of the hotline, because you intend to   17   vaccinated this fall, you will need to undergo
      18   violate IU's policies?                                18   surveillance testing for COVID-19?
      19      A. No.                                             19       A. Yes.
      20      Q. Okay. I'm just trying to make sure I            20       Q. What is the harm that you will
      21   understand your testimony.                            21   experience from undergoing surveillance testing?
      22          You've told me there is this hotline           22       A. I don't -- I don't believe I should have
      23   that causes some concern to you. You've told me       23   to get COVID testing twice a week.
      24   that you don't intend to wear a mask on campus this   24       Q. I understand that. But if you do have


                                                  Page 39                                                       Page 40
       1   to get it, what's the harm that you'll experience?     1   have to hurry in order to get back to my dorm to do
       2       A. I think if -- if I did test positively          2   a Zoom.
       3   for COVID, the harm I could experience is not being    3      Q. Could you have taken a bus last year?
       4   able to go to my classes.                              4      A. I could have. The bus schedule is very
       5      Q. So, do I understand you correctly that           5   complicated.
       6   you don't want to be tested for COVID because you      6      Q. Do you know anything about the plans for
       7   don't want to find out whether you have COVID?         7   how testing will occur this fall on the
       8       A. No.                                             8   Indianapolis campus since you'll be in a different
       9       Q. Okay. What is the harm to you by being          9   setting this fall?
      10   tested for COVID?                                     10      A. No.
      11       A. It could take time away from when I            11      Q. You won't be living on campus, right, so
      12   could be studying or working.                         12   you won't have to walk from your dorm to anywhere,
      13       Q. When you did the testing last fall, was        13   correct?
      14   that a time-consuming process?                        14      A. Yes.
      15       A. Yes.                                           15      Q. And you don't have any information about
      16       Q. Tell me about that.                            16   how long that testing process will take, correct?
      17       A. There would be -- well, I would have to        17      A. Yes.
      18   walk from my dorm to the stadium to get tested,       18      Q. Okay. I think what you told me about
      19   which took about 20 minutes to get there, 20          19   testing is that you don't believe that you should
      20   minutes back. I didn't have a car. And there were     20   have to be tested?
      21   some days when it was extremely hot outside.          21      A. Yes.
      22           It took a decent amount of time away          22      Q. Anything else that I should know about
      23   from my day. I would have to wait in line to get      23   the harm that you will experience if you're tested
      24   tested. And I could have been studying or I would     24   on campus this fall?


                                                                                   10 (Pages 37 to 40)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-28 filed 07/12/21 page 11 of 19
                                                       Page 41                                                  Page 42
       1       A. I believe that if I got tested for              1       Q. Are you going to go -- are you going to
       2   COVID, then the people who are vaccinated should       2   go to IUPUI to class on campus starting in August?
       3   also be tested for COVID because from my               3       A. I'm sorry. Can you rephrase the
       4   understanding they can still get COVID even with       4   question?
       5   the vaccine.                                           5       Q. Yeah, sure. So, the Court is going to
       6       Q. Are you familiar with IU's testing              6   decide whether or not these policies can stay in
       7   policies for vaccinated individuals?                   7   effect for the fall semester. Is that your
       8       A. Yes. They -- they don't need to get             8   understanding?
       9   tested.                                                9       A. Yes.
      10       Q. Ever?                                          10       Q. If the Court decides that the policies
      11       A. I don't know.                                  11   will stay in effect for the fall semester, do you
      12       Q. Okay. So, is your concern about you            12   still intend to attend on-campus classes in
      13   having to get tested or is your concern about other   13   Indianapolis?
      14   people not having to get tested?                      14       A. No.
      15       A. Both.                                          15       Q. Is it your intention to withdraw from
      16       Q. And what's your concern about other            16   IU?
      17   people not being tested? How does it harm you for     17       A. If the policies remain the same, then I
      18   vaccinated people not to be tested at the same        18   will not be going to IU.
      19   frequency?                                            19       Q. What will you do instead?
      20       A. I think it's unfair.                           20       A. I will continue working full time and
      21       Q. What are your plans for -- for this fall       21   possibly find a different college to attend.
      22   if you -- if the injunction is not granted.           22       Q. Do you get any other vaccines ever,
      23       A. So, if -- if the injunction is not             23   Natalie? Have you ever had another vaccine?
      24   granted, what do you mean by that?                    24       A. I got the meningitis vaccine I believe


                                                       Page 43                                                  Page 44
       1   before I started my freshman year of college.          1      A. I am not sure. I am not a doctor.
       2      Q. Are you aware of whether you've had any          2      Q. Okay. I just want to make sure I
       3   other vaccines?                                        3   understand your answer. I think you just told me
       4      A. I don't remember.                                4   you don't think that they protect people from
       5      Q. When you were -- did you go to public            5   COVID. Is your answer that you don't know whether
       6   school when you were a kid?                            6   they do or you think they do not?
       7      A. Yes.                                             7      A. I don't know if they do. I know that
       8      Q. Do you know if you had to be vaccinated          8   they can still get COVID if they have the vaccine.
       9   to do that?                                            9      Q. Okay. Do you understand that there
      10      A. I don't remember. Do you mean high              10   could be individuals who attend IUPUI that would
      11   school or elementary school?                          11   like to get vaccinated but cannot get vaccinated
      12      Q. Ever. Ever got vaccination shots?               12   for medical reasons?
      13      A. I don't remember.                               13      A. I don't know.
      14      Q. Have you ever gotten a flu shot?                14      Q. Is it your understanding that your
      15      A. I think the last time I got a flu shot I        15   wearing a mask provides benefits to other people?
      16   was very young.                                       16      A. Can you rephrase the question, please?
      17      Q. I think you said to me earlier that             17      Q. If you had COVID, Natalie, and you
      18   people who are vaccinated are protected from COVID.   18   didn't know it and you were wearing a mask, does
      19   Can you tell me more about what you meant by that?    19   that protect other people from contracting COVID
      20      A. I think that people think it's                  20   from you?
      21   protecting them from COVID. I don't think it's        21      A. Not really.
      22   protecting them from COVID.                           22      Q. Why not?
      23      Q. You don't believe that the COVID                23      A. I've seen articles that say that masks
      24   vaccines protect people from COVID?                   24   don't work for the spread of COVID.


                                                                                  11 (Pages 41 to 44)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-28 filed 07/12/21 page 12 of 19
                                                  Page 45                                                       Page 46
       1      Q. Tell me about those articles.                    1      Q. Do you understand that there are
       2      A. I'm pretty sure they say that just the           2   circumstances under which vaccinated individuals
       3   basic face masks, you can still blow air through       3   might choose to wear a mask at IUPUI?
       4   them. You can still blow your germs through the        4      A. Yes. So, they -- they have a choice to
       5   face mask. You can still spread germs while            5   wear a mask, but they don't have to.
       6   wearing a face mask.                                   6      Q. Right. But, so, if I encounter another
       7      Q. Do you have any other -- did you do any          7   student, if I'm a student at IUPUI and I see
       8   other research or is there any other kind of           8   another student who has a mask on, I don't have any
       9   scientific basis for that understanding?               9   way to know whether that person has been vaccinated
      10      A. I haven't read about face masks for a           10   or not, do I?
      11   while.                                                11      A. No.
      12      Q. Just give me one second, Natalie.               12      Q. Have you had experience in some other
      13           Other than the hotline that you               13   context where you were treated unfairly or I think
      14   identified, is there any other basis or evidence      14   you said segregated because you had a mask?
      15   you have for your concern that you might be           15      A. No.
      16   segregated, I think you said, at IUPUI?               16      Q. And you are willing to wear a mask for
      17      A. I think that if someone saw me wearing a        17   your ongoing employment at Marshalls, but it sounds
      18   face mask they would know that I did not get the      18   like unwilling to wear a mask to attend IUPUI. Is
      19   vaccine. I would be treated differently most          19   that accurate?
      20   likely.                                               20      A. Yes. Marshalls is changing that rule
      21      Q. Why would someone treat you differently?        21   very soon.
      22      A. I think if there was someone who's              22      Q. Have you been to the IUPUI campus
      23   really pushing for the vaccine and they know that I   23   recently for any reason?
      24   did not get it, they might not treat me fairly.       24      A. No.


                                                  Page 47                                                       Page 48
       1       Q. When's the last time you were there?            1      MS. SIEBERT: I do, but I'd like to, if we
       2       A. Last year, maybe two years ago.                 2   could, go off the record and take like a
       3       Q. Will you have class every day in the            3   five-minute bathroom break, I would appreciate
       4   fall?                                                  4   that.
       5       A. I don't know. I would have to look at           5      MS. RICCHIUTO: That would be fine.
       6   my schedule.                                           6      MS. SIEBERT: Is that okay with everyone?
       7       Q. Are all --                                      7      MS. RICCHIUTO: Yes, it sure is. Thank you.
       8       A. I can't remember.                               8              (WHEREUPON, a recess was had
       9       Q. Okay. Sorry. Do you remember if all             9               from 12:04 to 12:07 p.m.)
      10   the classes that you're enrolled for are fully in     10                  EXAMINATION
      11   person?                                               11   BY MS. SIEBERT:
      12       A. I know four of them are in person. One         12      Q. Natalie, I just wanted to -- thanks for
      13   of them is hybrid.                                    13   your time today. I just wanted to do a couple of
      14       Q. Does that mean part of it would be             14   follow-up questions, make sure that we're all on
      15   online?                                               15   the same page about some things that you and Anne
      16       A. My adviser said it would be every other        16   spoke about. Is that okay with you?
      17   week is in person.                                    17      A. Yes.
      18       Q. Have you started looking at other              18      Q. Okay. Great. All right.
      19   colleges that you might go to if the injunction is    19           So, first, I want to -- you had
      20   not granted?                                          20   testified that you have no intention of
      21       A. Not yet.                                       21   receiving -- taking the vaccine, COVID vaccine,
      22       MS. RICCHIUTO: I don't think I have any more      22   correct?
      23   questions for you, Natalie.                           23      A. Yes.
      24          Melena, do you have questions?                 24      Q. Okay. And I believe you also testified


                                                                                   12 (Pages 45 to 48)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-28 filed 07/12/21 page 13 of 19
                                                  Page 49                                                            Page 50
       1   that you don't qualify for an exemption from the       1   about -- I know you described some experiences with
       2   vaccine?                                               2   your RA and some different specifics. But just in
       3      A. Yes.                                             3   general how was your -- how was that experience at
       4      Q. What's your understanding of what                4   Bloomington? Just in general. How did it make you
       5   qualifies someone for an exemption at IU from the      5   feel?
       6   Vaccine Mandate?                                       6      A. It was very depressing in general. Not
       7      A. My understanding is it's a religious or          7   only for me, but also my roommate. We were going
       8   medical exemption.                                     8   through a tough time. We were staying in our dorm
       9      Q. Okay. And, so, you don't think you               9   for most of the day unless we left to get food from
      10   honestly qualify for either of those exemptions?      10   the food court. It was -- it felt like I was
      11      A. Yes. I don't think I qualify for them.          11   almost in prison.
      12      Q. Okay. And, so, is it your                       12      Q. Did that feel isolating to you?
      13   understanding, then, if you don't qualify for the     13      A. Yes. I wasn't able to make any friends
      14   exemption, the mandate then mandates that you have    14   there.
      15   to wear a mask and get tested and go through those    15      Q. Is that how you envisioned your freshman
      16   extra requirements at IU?                             16   year of college being?
      17      A. Yes.                                            17      A. No. Not at all.
      18      Q. I know you talked a little bit about            18      Q. And, so, were all of those feelings part
      19   your experience last fall when you were in            19   of what influenced your decision to come home then
      20   Bloomington and just being in a bad head space I      20   and take the rest of the semester? I think you
      21   think is the quote that you used. I can certainly     21   testified that you came home in November, around
      22   understand that. My daughter was a freshman last      22   November of last year?
      23   year, too, at college.                                23      A. Yes.
      24           Can you just tell me a little bit             24      Q. And, so, you finished your first


                                                  Page 51                                                            Page 52
       1   semester at home and then you continued with your      1           Anne, I'm sorry. I thought you said
       2   second semester at home?                               2   something.
       3       A. Yes.                                            3      MS. RICCHIUTO: Just objection; hearsay.
       4       Q. And were all of those feelings that you         4      MS. SIEBERT: Okay.
       5   experienced in your time at Bloomington part of the    5   BY MS. SIEBERT:
       6   reason why you decided to come home and finish         6      Q. Natalie, you can go ahead and answer
       7   there?                                                 7   that. Could you repeat your answer. I'm sorry.
       8       A. Yes.                                            8   "We were all."
       9       Q. Did you have other friends that may have        9      A. Yes, we were all feeling the same way.
      10   gone to either IU or other colleges that made that    10      Q. Okay. A couple of specific things. I
      11   similar type of decision after a time at college?     11   want to -- do you still have the Complaint up on
      12       A. Yes. My friend group I had, two of them        12   the exhibit link?
      13   went to other colleges. The other friend was my       13      A. Yes.
      14   roommate. And we all ended up moving home.            14      Q. Okay. Could you go to paragraph 215.
      15       Q. Did they -- did you talk to your friends       15      A. Yes.
      16   about their experiences, either at IU or other        16      Q. I know you testified previously about
      17   colleges?                                             17   some of the risks that you felt were or thought
      18       A. Yes.                                           18   were part of somebody your age taking the vaccine,
      19       Q. Is it your understanding from all of           19   but I just want to make sure that we are on the
      20   those conversations that your friend group, a lot     20   same page on something.
      21   of them experienced the same type of feelings?        21           The first part of paragraph 215 said
      22       A. Yes. We were all feeling the same way.         22   that you have spent some "significant time
      23       MS. SIEBERT: Sorry, Natalie, just so the          23   researching the vaccine and does not feel safe when
      24   Court Reporter can get everything down.               24   taking it when those in her age group are


                                                                                   13 (Pages 49 to 52)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-28 filed 07/12/21 page 14 of 19
                                                  Page 53                                                    Page 54
       1   developing heart problems as a result of the           1          My understanding about the whole scope
       2   vaccine."                                              2   of your testimony is that you didn't intend to wear
       3            I just want to clarify.                       3   a mask, but it's because you didn't intend to then
       4            Do you remember reading in research           4   attend IUPUI, so it's not -- is that accurate?
       5   specifically about heart problems developing in        5       A. Yes.
       6   people of your age that have taken the vaccine?        6       Q. So, is it fair to say that your
       7       A. Yes.                                            7   intention is not to violate the policy; your
       8       Q. Okay. I just don't recall speaking              8   intention is to not have the policy apply to you
       9   about the heart problems before, so I just wanted      9   because you won't be a student there anymore?
      10   to make sure that that had in fact -- that you did    10       MS. RICCHIUTO: Objection; leading.
      11   have that.                                            11   BY THE WITNESS:
      12            And do you remember doing that research      12       A. Yes.
      13   and hearing about that before the Complaint was       13   BY MS. SIEBERT:
      14   filed before you signed the verification form?        14       Q. Thank you. Go ahead, Natalie. I'm
      15       A. Yes.                                           15   sorry.
      16       Q. Okay. Thank you. I also want to                16       MS. SIEBERT: Corey, did you get that
      17   clarify. Earlier when Anne was asking you if you      17   objection?
      18   intended to wear a mask on IUPUI's campus in the      18             (WHEREUPON, the record was read
      19   fall, I believe you testified that you did not        19              by the reporter as requested.)
      20   intend to do so. Do you remember that?                20   BY MS. SIEBERT:
      21       A. Yes.                                           21       Q. Let me rephrase that, Natalie.
      22       Q. And I certainly don't want to put words        22          What did you mean by that when you said
      23   into your mouth. So, if this summary is not           23   you intended not to wear a mask in the fall?
      24   accurate, then please let me know. Okay.              24       A. If the lawsuit goes through and the


                                                  Page 55                                                    Page 56
       1   policies are put on hold, then I will not be           1   concern that you would be treated differently by
       2   wearing a mask. If it does not go through, I won't     2   wearing a mask this year?
       3   be attending IU.                                       3      MS. RICCHIUTO: Objection; calls for
       4       Q. Okay. And by "going through," what do           4   speculation.
       5   you mean? Do you mean if the policy is -- so, if       5   BY MS. SIEBERT:
       6   the policy is still in place, what will your           6      Q. You can go ahead and answer, Natalie.
       7   decision be?                                           7      A. Yes. I think it was pretty traumatizing
       8       A. If the policy to wear -- to wear a mask         8   with my experience in the fall last year, everyone
       9   if you are not vaccinated is still there, then I       9   being very adamant for the masks and everything.
      10   will not be attending IU.                             10   And I did follow the policies. And I didn't want
      11       Q. Okay. Thanks for clarifying that. I            11   to go there anymore, and that's why I moved home.
      12   appreciate that.                                      12      Q. So, was it your experience last year
      13          You had talked about that one of the           13   when you were in Bloomington that other students at
      14   harms that you could see from having to wear a mask   14   IU, as well as staff, professors and whatnot, were
      15   because you're not vaccinated is being treated        15   very stringent about the mask wearing policy?
      16   differently by IU students and staff.                 16      A. Yes.
      17          Is that accurate?                              17      MS. RICCHIUTO: Object to form.
      18       A. Yes.                                           18   BY MS. SIEBERT:
      19       Q. Okay. All right. And Anne had asked            19      Q. You had also testified earlier that you
      20   you some of the bases for your thoughts on that.      20   heard about a -- the hotline from another
      21   Do you remember that?                                 21   Plaintiff?
      22       A. Yes.                                           22      A. Yes.
      23       Q. Okay. Given your experiences last year         23      Q. Is that correct? Okay.
      24   in Bloomington, do those experiences inform your      24           Can you tell me about the, very


                                                                                 14 (Pages 53 to 56)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-28 filed 07/12/21 page 15 of 19
                                                  Page 57                                                       Page 58
       1   generally, what the context of when you heard about    1   mask on IU's campus this year. Do you remember
       2   that hotline from another Plaintiff was? What          2   that?
       3   setting were you in? What was the context?             3      A. Yes.
       4       A. It was on a Zoom call. She did not tell         4      Q. Is that accurate, what I just said, what
       5   me specifically. She was putting it out there to       5   your testimony was?
       6   the group.                                             6      A. Yes.
       7       Q. What was the purpose of that Zoom call?         7      Q. Okay. Do you think that mask wearing
       8      A. It was preparing for our depositions.            8   will be as common and prevalent this year on IU's
       9       Q. So, you -- I want to clarify because I          9   campus as it was last year?
      10   believe you also testified earlier that you have      10      A. No.
      11   never spoken to another Plaintiff. Is that            11      MS. RICCHIUTO: Objection; calls for
      12   correct?                                              12   speculation, lacks foundation.
      13       A. Yes.                                           13   BY MS. SIEBERT:
      14      Q. Okay. Is there any clarification you'd          14      Q. Have you personally observed people who
      15   like to make to that statement?                       15   have been vaccinated now that are not wearing
      16       A. Yes. On the Zoom call, I did not speak         16   masks?
      17   to any of the Plaintiffs. I only spoke to my          17      A. Yes.
      18   attorney. The other Plaintiffs were also just         18      Q. Have you personally observed that since
      19   speaking to the attorney, and I've never met them     19   the vaccine has become more -- more and more people
      20   before.                                               20   have taken the vaccine, have you personally
      21      Q. Okay. Thank you very much.                      21   observed that more and more people are not wearing
      22           You also testified that -- and Anne           22   masks now?
      23   asked about that you understood that people who       23      A. Yes.
      24   were vaccinated may also still choose to wear a       24      Q. Does that inform your opinion that there


                                                  Page 59                                                       Page 60
       1   will be less people wearing masks on IU's campus       1             FURTHER EXAMINATION
       2   this year than last year?                              2   BY MS. RICCHIUTO:
       3       A. Yes.                                            3       Q. When you were talking about the very
       4       MS. RICCHIUTO: Objection; calls for                4   beginning of the pandemic, March, April of 2020,
       5   speculation.                                           5   and you said you did not go anywhere for a really
       6   BY MS. SIEBERT:                                        6   long time. You stayed home. You weren't going
       7       Q. Does that inform your opinion that it           7   out. Do you remember that?
       8   will be easier for someone on IU's campus to assume    8       A. Yes.
       9   that the people wearing masks have not been            9       Q. How was your head space during that
      10   vaccinated?                                           10   time?
      11       A. Yes.                                           11       A. I was feeling very lonely.
      12       MS. RICCHIUTO: Objection; calls for               12       Q. So, maybe similar to how you felt at IU
      13   speculation, lacks foundation.                        13   that you described to Melena?
      14       MS. SIEBERT: I'm sorry. I'm not -- I know         14       A. Yes.
      15   it's a very pregnant pause. I'm just thinking here    15       Q. So, those feelings of isolation and
      16   for a moment.                                         16   having the year not go the way that you had
      17       MS. RICCHIUTO: Take your time.                    17   planned, those were feelings that you were having
      18       MS. SIEBERT: I think I'm done.                    18   before you got to campus, right?
      19       MS. RICCHIUTO: I just have a few follow-up        19       A. Yes. I was still in my senior year of
      20   questions. Natalie, we probably should have told      20   high school. So, that was very upsetting for me.
      21   you at the beginning there could be a little          21       Q. Yeah. That's really tough. That is a
      22   back-and-forth at the end, but I will try to be       22   really tough situation.
      23   brief.                                                23           With respect to -- I'm going to try not
      24                                                         24   to jump all over, but I think I probably will. So,


                                                                                   15 (Pages 57 to 60)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-28 filed 07/12/21 page 16 of 19
                                                  Page 61                                                    Page 62
       1   I will just apologize in advance.                      1       A. Yes. I would say that it is
       2           Melena pointed you back to the                 2   significant.
       3   Complaint, paragraph 215, where you said you spent     3       Q. The amount of time that you've spent
       4   significant time researching. Can you give me an       4   researching?
       5   estimate of how much time you spent researching        5       A. Yes.
       6   that's being referenced in that paragraph?             6       Q. When you were talking to Melena about
       7       A. Do you mean like how many minutes?              7   your friends' experiences at other schools, did I
       8       Q. Sure.                                           8   understand you to say that other college freshmen
       9       A. I think it's just been like over the            9   at other campuses were undergoing similar
      10   course of the last couple months since a lot of       10   restrictions to what you faced at IU this fall?
      11   people started getting the vaccines. That's when I    11       A. Yes, and I think just for me and my
      12   just -- I was skeptical, and I was just looking to    12   friend group at the time, we were all struggling
      13   see what information was coming out.                  13   the same way. We all felt pretty lonely.
      14       Q. Okay. So, do you have any idea of how          14       Q. As a result of having to start freshman
      15   much time you've spent researching?                   15   year during a pandemic and not --
      16       A. I don't know. Probably -- I don't know.        16       A. Yes.
      17       Q. Is it a matter of minutes?                     17       Q. -- be able to do all the normal
      18       A. No. It's definitely hours.                     18   activities and not be able to meet people like you
      19       Q. And were they hours over a period of           19   had hoped. Is that right?
      20   time or sort of one big long research day?            20       A. Yes.
      21       A. Over a period of time.                         21       Q. With respect to the heart problems that
      22       Q. Do you agree with the characterization         22   Melena asked you about that are referenced in
      23   of the word "significant" in the Complaint to         23   paragraph 215, can you tell me more about the heart
      24   describe the amount of time?                          24   problems that you believe that people in your age


                                                  Page 63                                                    Page 64
       1   group are developing?                                  1       Q. Are those sources on the Internet or
       2       A. Yes. I know that they're developing             2   somewhere else?
       3   inflammation around their heart, which is causing      3       A. They're on the Internet. Also from
       4   hospitalizations and also deaths for people my age.    4   doctors saying it on the Internet.
       5   And I remember reading that it is because of one of    5       Q. Like videos or articles? Who are the
       6   the spike proteins in the vaccine is causing the       6   doctors?
       7   inflammation around the heart.                         7       A. Articles.
       8       Q. Where did you read that?                        8       Q. Do you know the name of any of the
       9       A. I can't remember.                               9   doctors?
      10       Q. How long ago did you read that?                10       A. I cannot remember the name of -- there
      11       A. I think a few weeks ago is when I first        11   is one doctor that's been very vocal about it and
      12   read it, and I've been seeing a lot of different      12   writing articles about it. I can't remember his
      13   things about the same heart problems ever since       13   name.
      14   then.                                                 14       Q. Have you talked to any doctor about your
      15       Q. So, you said you "know." I think that's        15   belief that the COVID vaccine causes heart
      16   the word you used. How do you know about these        16   problems?
      17   heart problems?                                       17       A. No.
      18       A. Sorry. Give me a second. I'm thinking.         18       Q. Have you done any research into whether
      19       Q. Sure.                                          19   COVID itself causes heart problems in people your
      20       A. I guess I shouldn't have said I know           20   age?
      21   because I am not -- I'm not a doctor. I have --       21       A. No.
      22   I've seen from a lot of different sources that        22       Q. Are you aware of research that concludes
      23   there is inflammation around the heart due to the     23   that it does?
      24   proteins in the vaccine.                              24       A. That COVID -- the COVID vaccine or


                                                                                 16 (Pages 61 to 64)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-28 filed 07/12/21 page 17 of 19
                                                  Page 65                                                   Page 66
       1   COVID?                                                 1   that it's entirely your choice whether or not you
       2       Q. COVID itself causes inflammation of the         2   attend IUPUI in August?
       3   heart, for example, in people your age.                3       A. Yes.
       4       A. No.                                             4       Q. Give me just one sec.
       5       Q. If that were true, would that concern           5            When you wear a mask at Marshalls, is
       6   you as a risk of COVID?                                6   that traumatic?
       7       A. Yes. If it were true, it would concern          7       A. No.
       8   me.                                                    8       Q. When you had to wear a mask at Amazon,
       9       Q. That's not something you've ever heard          9   was that traumatic?
      10   before, though?                                       10       A. No.
      11       A. I have -- no, not from my age group.           11       Q. When you were volunteering for testing
      12       Q. When you were testifying about last            12   while you were working at Amazon, was that
      13   fall, and I think you used the word "traumatized"     13   traumatic?
      14   by that experience, is it that you were traumatized   14       A. No.
      15   by the experience of being in college during --       15       MS. RICCHIUTO: I think that's all I have for
      16   starting your freshman year of college during a       16   you, Natalie.
      17   pandemic or what was it that was traumatic about      17       MS. SIEBERT: Natalie, I have just one
      18   that experience?                                      18   follow-up to the follow-up.
      19       A. The traumatizing parts were all of             19               FURTHER EXAMINATION
      20   the -- the things that I had to do because I was in   20   BY MS. SIEBERT:
      21   college during the pandemic.                          21       Q. I believe that Anne just asked you if
      22       Q. Your testimony about your -- whether or        22   you understood that it was entirely your choice
      23   not you will attend IUPUI in August depending on      23   whether or not to attend IUPUI this fall, and you
      24   how the injunction comes out, do you agree with me    24   said it was. Correct?


                                                  Page 67                                                   Page 68
       1       A. Yes.                                            1   with the legalese in it. Let me try again.
       2       Q. Other than IU's mandates surrounding the        2           Has IU told you for any reason that your
       3   vaccine and the extra requirements, is there any       3   direct admission to the Kelley School is at risk?
       4   other factor that will form the basis of your          4      A. No.
       5   decision on whether to attend or not?                  5      Q. So, if you want to take your direct
       6       A. Yes. The main reason that I really want         6   admit spot to the Kelley School in August, you are
       7   to attend IU is because I'm a direct admit to the      7   free to do that. Correct?
       8   Kelley School of Business, and I worked very hard      8      A. No. Since I was a direct admit at IU
       9   to be a direct admit there. So, that's what's          9   Bloomington but I am now transferring to IUPUI, I
      10   really keeping me fighting. I do really want to go    10   would have to apply again in the fall semester to
      11   to IU for the Kelley School of Business.              11   get into Kelley at IUPUI.
      12       Q. Let me ask. Absent the IU's mandates           12      Q. Do you mean if you don't go to school in
      13   surrounding the vaccines and the masking and the      13   August?
      14   testing, would you be attending definitely IUPUI in   14      A. Yes.
      15   the fall?                                             15      Q. I'm getting confused.
      16       A. Yes.                                           16           So, Natalie, you're enrolled for
      17       MS. SIEBERT: Okay. That's it for me.              17   classes, right, in IUPUI for August, correct?
      18              FURTHER EXAMINATION                        18      A. Yes.
      19   BY MS. RICCHIUTO:                                     19      Q. And you are -- from IU's perspective,
      20       Q. Natalie, do you believe that if this           20   you are welcome to go and attend those classes,
      21   injunction is not granted that IU will rescind your   21   correct?
      22   direct admission to the Kelley School?                22      A. Yes.
      23       A. I'm sorry.                                     23      Q. What circumstances would have to happen
      24       Q. Yeah, sure. I made that complicated            24   for you to have to reapply to Kelley?


                                                                                 17 (Pages 65 to 68)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-28 filed 07/12/21 page 18 of 19
                                                  Page 69                                                             Page 70
       1       A. I have to reapply to Kelley anyway              1    correct?
       2   because the classes at IU Bloomington and the          2       A. Yes. I was still in Kelley my whole
       3   classes at IUPUI are slightly different. So,           3    entire freshman year of college.
       4   there's one more class I need to take this fall for    4       Q. So, it was your decision sometime after
       5   me to get back into Kelley at IUPUI.                   5    the conclusion of the semester that you would
       6       Q. Okay. So, you've already given up your          6    resume this fall in Indianapolis that caused your
       7   direct admit spot at Kelley --                         7    Kelley status to change. Do I finally have that
       8       A. I did not --                                    8    right?
       9       Q. -- by deciding to transfer, is that             9       A. It's not completely right. I had to
      10   right?                                                10    apply as a transfer student around the wintertime,
      11       A. I did not give up my spot.                     11    winter-springtime of my second semester of my
      12       Q. Okay. When you attended Bloomington            12    freshman year. So, because I knew that I was -- I
      13   last fall in August, did you attend as a direct       13    was wanting to go to IUPUI for my sophomore year.
      14   admit to Kelley?                                      14    So, I applied. And I later found out that I would
      15       A. Yes.                                           15    have to reapply since it's a different IU campus.
      16       Q. Did there come a time where you ceased         16       Q. When did you apply to transfer to IUPUI?
      17   being a direct admit to Kelley?                       17       A. Sometime between January and March.
      18       A. I was not aware that I would have to           18       Q. Did you attend classes, Bloomington
      19   reapply to Kelley when I transferred to IUPUI. So,    19    classes, during the spring semester in January and
      20   I moved home and I decided to transfer to IUPUI,      20    March?
      21   and then I found out that I would have to reapply.    21       A. Yes.
      22   It doesn't just transfer right over to IUPUI.         22       Q. And you did that at home. But
      23       Q. So, your decision to move home in              23    physically from home?
      24   November did not impact your Kelley status,           24       A. Yes.


                                                  Page 71                                                             Page 72
       1      Q. And where is home, Natalie?                      1
                                                                          I, CORINNE T. MARUT, C.S.R. No. 84-1968,
       2      A. Plainfield, Indiana.                             2   Registered Professional Reporter and Certified
       3      Q. Okay. So, your decision sometime in                  Shorthand Reporter, do hereby certify:
                                                                  3           That previous to the commencement of the
       4   January -- between January and March to transfer to        examination of the witness, the witness was duly
                                                                  4   sworn to testify the whole truth concerning the
       5   IUPUI, that predates this lawsuit, correct?                matters herein;
       6      A. Yes.                                             5           That the foregoing deposition transcript
                                                                      was reported stenographically by me, was thereafter
       7      Q. And that predates any information that           6   reduced to typewriting under my personal direction
                                                                      and constitutes a true record of the testimony
       8   you had about any of the policies that are being       7   given and the proceedings had;
       9   challenged in the lawsuit, correct?                                That the said deposition was taken
                                                                  8   before me at the time and place specified;
      10      A. Yes.                                                         That the reading and signing by the
      11      Q. Because I think they weren't announced           9   witness of the deposition transcript was agreed
                                                                      upon as stated herein;
      12   until like May. Does that sound right?                10           That I am not a relative or employee or
                                                                      attorney or counsel, nor a relative or employee of
      13      A. Yes.                                            11   such attorney or counsel for any of the parties
      14      Q. Okay.                                                hereto, nor interested directly or indirectly in
                                                                 12   the outcome of this action.
      15      MS. RICCHIUTO: I think that's all that I           13
                                                                            __________________________________
      16   have.                                                 14         CORINNE T. MARUT, Certified Reporter
      17      MS. SIEBERT: I don't have any follow-up to         15
                                                                               (The foregoing certification of this
      18   the follow-up to the follow-up or wherever we're at   16   transcript does not apply to any
      19   on the follow-ups. Thank you, Natalie, for your            reproduction of the same by any means, unless under
                                                                 17   the direct control and/or supervision of the
      20   time.                                                      certifying reporter.)
                                                                 18
      21      THE WITNESS: Thank you, guys.                      19
      22      MS. RICCHIUTO: Yes, thank you, Natalie.            20
                                                                 21
      23            (Time noted: 12:41 p.m.)                     22
                                                                 23
      24          FURTHER DEPONENT SAITH NAUGHT                  24



                                                                                     18 (Pages 69 to 72)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-28 filed 07/12/21 page 19 of 19
                                                          Page 73                                       Page 74
       1              INSTRUCTIONS TO WITNESS                        1           - - - - - -
       2                                                                          ERRATA
       3             Please read your deposition over                2           - - - - - -
       4    carefully and make any necessary corrections. You        3
       5    should state the reason in the appropriate space on      4   PAGE LINE CHANGE
       6    the errata sheet for any corrections that are made.      5   ____ ____ ____________________________
       7             After doing so, please sign the errata          6        REASON: ____________________________
       8    sheet and date it.                                       7   ____ ____ ____________________________
       9             You are signing same subject to the
                                                                     8        REASON: ____________________________
                                                                     9   ____ ____ ____________________________
      10    changes you have noted on the errata sheet, which
                                                                    10        REASON: ____________________________
      11    will be attached to your deposition.
                                                                    11   ____ ____ ____________________________
      12             It is imperative that you return the
                                                                    12        REASON: ____________________________
      13    original errata sheet to the deposing attorney
                                                                    13   ____ ____ ____________________________
      14    within thirty (30) days of receipt of the
                                                                    14        REASON: ____________________________
      15    deposition transcript by you. If you fail to do
                                                                    15   ____ ____ ____________________________
      16    so, the deposition transcript may be deemed to be
                                                                    16        REASON: ____________________________
      17    accurate and may be used in court.                      17   ____ ____ ____________________________
      18                                                            18        REASON: ____________________________
      19                                                            19   ____ ____ ____________________________
      20                                                            20        REASON: ____________________________
      21                                                            21   ____ ____ ____________________________
      22                                                            22        REASON: ____________________________
      23                                                            23   ____ ____ ____________________________
      24                                                            24        REASON: ____________________________


                                                          Page 75                                       Page 76
       1          UNITED STATES DISTRICT COURT                       1             LAWYER'S NOTES
                  NORTHERN DISTRICT OF INDIANA
       2           FORT WAYNE DIVISION                               2   PAGE LINE
       3                                                             3   ____ ____ ____________________________
           RYAN KLAASSEN, et al.,         )
       4                     )                                       4   ____ ____ ____________________________
                  Plaintiffs, )
       5                     ) CASE NO.
                                                                     5   ____ ____ ____________________________
             -vs-              ) 1:21-cv-00238                       6   ____ ____ ____________________________
       6                     )
           THE TRUSTEES OF INDIANA            )                      7   ____ ____ ____________________________
       7   UNIVERSITY,               )                               8   ____ ____ ____________________________
                             )
       8          Defendant.      )                                  9   ____ ____ ____________________________
       9                                                            10   ____ ____ ____________________________
                       AFFIDAVIT
      10                                                            11   ____ ____ ____________________________
                   I, NATALIE GRACE SPERAZZA, the                   12   ____ ____ ____________________________
      11   undersigned affiant, being first duly sworn, on
           oath say that the testimony given at my deposition       13   ____ ____ ____________________________
      12   at the time and place aforesaid is the truth, the
           whole truth, and nothing but the truth, and that I
                                                                    14   ____ ____ ____________________________
      13   have read the foregoing transcript consisting of         15   ____ ____ ____________________________
           Pages 1 to 76 inclusive, and do subscribe and make
      14   oath that the same is a true, correct, and complete      16   ____ ____ ____________________________
           transcript of my deposition so given as aforesaid,       17   ____ ____ ____________________________
      15   and includes changes, if any, so made by me.
      16             FURTHER AFFIANT SAITH NAUGHT.                  18   ____ ____ ____________________________
      17
                       _____________________________
                                                                    19   ____ ____ ____________________________
      18                                                            20   ____ ____ ____________________________
                       AFFIANT, NATALIE GRACE SPERAZZA
      19
                                                                    21   ____ ____ ____________________________
      20   SUBSCRIBED AND SWORN TO before me                        22   ____ ____ ____________________________
      21   this day of   , A.D. 20 .
      22   _____________________________________                    23   ____ ____ ____________________________
      23   Notary Public                                            24   ____ ____ ____________________________
      24


                                                                                  19 (Pages 73 to 76)
